         Case 1:18-cv-12042-VEC Document 85 Filed 03/04/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SIDCO, LLC d/b/a CLOUD NINE SERVICES,

                Plaintiff,                           Civil Action No. 18-cv-12042 (VSB)

                         v.                          NOTICE OF FILING PLAINTIFF’S
                                                     LIST OF CLIENTS AND SERVICES
JEFFREY NUSSBAUM, BRIAN EGGEMAN,                     PURSUANT TO THE COURT’S
EVA GASIOROWSKA, HUZAIFAH SAIFEE,                    FEBRUARY 22, 2019 ORDER
YANGZHI ZHAO, JULY Y3, LLC, EEC
GLOBAL SERVICES, LLC, and EEC
SERVICES, LLC,

                Defendants.

       Pursuant to the Court’s February 22, 2019 Order, plaintiff SIDCO, LLC d/b/a Cloud Nine

Services (“SIDCO”) is providing its list of clients and services, attached hereto as Exhibit A.

Exhibit A has been filed under seal.


Dated: March 4, 2019

                                              Respectfully submitted,

                                              EVERSHEDS SUTHERLAND (US) LLP

                                                     /s/ Lewis S. Wiener
                                                     Ronald W. Zdrojeski
                                                     Lewis S. Wiener
                                                     Gabriella S. Paglieri
                                                     Jocelyn M. Weinstein
                                                     EVERSHEDS SUTHERLAND (US) LLP
                                                     The Grace Building, 40th Floor
                                                     1114 Avenue of the Americas
                                                     New York, NY 10036
                                                     (p) 212.389.5000
                                                     ronzdrojeski@eversheds-sutherland.com
                                                     lewiswiener@eversheds-sutherland.com
                                                     gabriellapaglieri@eversheds-sutherland.com
                                                     jocelynweinstein@eversheds-sutherland.com

                                                     Of counsel:
                                                     Brittany M. Cambre
Case 1:18-cv-12042-VEC Document 85 Filed 03/04/19 Page 2 of 2




                                 EVERSHEDS SUTHERLAND (US) LLP
                                 999 Peachtree Street, NE, Suite 2300
                                 Atlanta, GA 30309-3996
                                 (p) 404.853.8063
                                 (f) 404.853.8806
                                 brittanycambre@eversheds-sutherland.com


                                    Attorneys for Plaintiff SIDCO, LLC




                             2
